Citation Nr: 1822675	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to April 1968.  He died in June 2011.  The appellant claims as his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The RO in San Juan, Puerto Rico currently has jurisdiction over this appeal.

REMAND

The appellant is claiming service connection for the cause of the Veteran's death.  The appellant asserts that the Veteran's multiple myeloma was due to the Veteran's service, and that his multiple myeloma was the underlying cause of his death from congestive heart failure and restrictive cardiomyopathy.  According to the appellant, the Veteran's multiple myeloma was due radiation or herbicide exposure during his service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.   The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

In this case, the Board notes that the Veteran's fatal congestive heart failure, restrictive cardiomyopathy, and amyloidosis are not diseases listed under 38 C.F.R. § 3.311 for radiogenic diseases; however, his stage-III multiple myeloma is listed.  As such, the basic requirements of 38 C.F.R. § 3.311 are met with regard to the appellant's claim.  Nonetheless, the appellant may be granted service connection for the cause of the Veteran's death without regard to the statutory presumptions if it can be shown that the Veteran's diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The Board acknowledges that the RO attempted to obtain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, with regard to the Veteran, but that no such record was available.  Although the RO obtained all available outstanding service personnel records, the RO did not undertake any other efforts to verify the Veteran's alleged ionizing radiation exposure in service, which the appellant claims is due to the Veteran's duties while stationed in Germany from October 1966 to April 1967.  

In addition, the Board has expanded the claim for service connection for the cause of the Veteran's death so as to consider all theories of entitlement reasonably raised by the record.  In this regard, the appellant alleges that the Veteran was exposed to Agent Orange or another herbicide containing dioxin during his service in Japan.  The Board acknowledges that the National Personnel Records Center found that there was no evidence that the Veteran was exposed to herbicides during his period of service.  Nevertheless, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee, supra.  Thus, presumption is not the sole method for showing causation.

The RO has not yet obtained a VA medical opinion in connection with the claim of entitlement to service connection for the cause of the Veteran's death.  The Board notes that the Veteran's terminal VA treatment records were associated with the claims file, and that these records confirmed a diagnosis of multiple myeloma; however, no etiology opinions were obtained.  Accordingly, the Board finds that a VA opinion is necessary to determine whether the Veteran's death was caused by his service.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   VA cannot exercise independent medical judgment in deciding an appeal.  See Colvin v. Derwinski, 1 Vet. App. 171(1991).  

Additionally, the Board observes that E.M. asserts that she is the appellant's mother and legal guardian.  The Board observes that the RO requested that E.M. provide documentation confirming that she has been named the appellant's legal guardian, but that no such documents were submitted.  However, the RO did not seek confirmation from the appellant.  The RO should undertake efforts to confirm that E.M. has been appointed the legal guardian of the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents written in Spanish to English.  

2.  The RO should contact the appellant and E.M. and request that all legal documents indicating whether the appellant has a guardian and the nature of such guardianship.  In the alternative, the appellant may submit a VA Form 21 22a, Appointment of Individual as Claimant's Representative, appointing E.M. as his representative.

If the nature of guardianship over the appellant cannot be ascertained, the RO should clearly document the claims file.

3.  Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records.  This should include a search of unit records, medical records, and all other possible avenues to attempt to verify that the Veteran had any exposure to ionizing radiation or herbicides in service.

4.  After completion of the above development, the AOJ should forward the claims file to a VA examiner.  The examiner should review the claims folder and documents contained in the electronic claims folder. The examiner is requested to provide the following opinion: 

The VA examiner should indicate whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's service, including any exposure to radiation or herbicides, caused or materially contributed to the Veteran's death from multiple myeloma.

A complete rationale for any opinions expressed must be provided.

5. When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the appellant and his representative, if any, should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




